FILED
                             NOT FOR PUBLICATION                            JUL 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN PABLO MORALES-TONOC,                        No. 08-71584

               Petitioner,                       Agency No. A200-106-271

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Juan Pablo Morales-Tonoc, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

questions of law and for substantial evidence factual findings. See Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We dismiss in part and deny in part

the petition for review.

      We lack jurisdiction to review Morales-Tonoc’s contentions of persecution

on account of his membership in a particular social group of indigenous persons or

of a pattern or practice of persecution against indigenous people in Guatemala

because he failed to raise these claims to the BIA. See Barron v. Ashcroft, 358

F.3rd 674, 678 (9th Cir. 2004) (no jurisdiction over claims not presented below).

      Morales-Tonoc contends that he and his family suffered various incidents of

violence and threats by guerrillas in Guatemala. Substantial evidence supports the

BIA’s determination that Morales-Tonoc did not establish a nexus between the

harm he suffered or the harm he fears and a protected ground. See INS v. Elias-

Zacarias, 502 U.S. 478, 481-84 (1992) (petitioner did not show guerrillas were

motivated to persecute him because of his political opinion rather than because of

his refusal to join); Sangha v. INS, 103 F.3d 1482, 1490-91 (9th Cir. 1997)

(petitioner did not present direct or circumstantial evidence that separatist group

sought to forcibly recruit him due to his actual or imputed political opinion). In

light of this conclusion, Morales-Tonoc’s contention that he is entitled to a


                                           2                                    08-71584
presumption of future persecution necessarily fails. See Molina-Estrada v. INS,

293 F.3d 1089, 1096 (9th Cir. 2002). Accordingly, we reject Morales-Tonoc’s

asylum and withholding of removal claims.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Morales-Tonoc failed to establish it is more likely than not that he would

be tortured by or with the acquiescence of government officials if removed to

Guatemala. See 8 C.F.R. § 208.18(a)(1); Wakkary, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                      08-71584